 



EXHIBIT 10.27
CHANGE OF CONTROL AGREEMENT
          This Change of Control Agreement (the “Agreement”) is entered into as
of January 23, 2007 between Trico Marine Services, Inc. (the “Company”) and
Tomas Salazar (the “Employee”).
          WHEREAS, the Employee is currently employed by Company as its Director
of International Sales and Marketing; and
          WHEREAS, the Company is desirous of continuing to employ the Employee
in such capacity on the terms and conditions, and for the consideration,
hereinafter set forth and the Employee is desirous of continuing to be employed
by Company on such terms and conditions and for such consideration;
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, the Company and the Employee agree
as follows:

  1.   Effective Date. Effective as of January 23, 2007 (the “Effective Date”)
the Employee’s employment by the Company shall be subject to the terms and
conditions of this Agreement.     2.   Position. From and after the Effective
Date, the Company shall employ the Employee in the position of Director of
International Sales and Marketing of the Company, or in such other positions as
the parties mutually may agree.     3.   Duties and Responsibilities. The
Employee agrees to serve in the position referred to in Section 2 and to perform
diligently and to the best of his abilities the duties and services appertaining
to such office, as well as such additional duties and services appropriate to
such office which the parties mutually may agree upon from time to time. The
Executive’s employment shall also be subject to the policies maintained and
established by Company that are of general applicability to Company’s executive
employees, as such policies may be amended from time to time.     4.   Change in
Control Benefits. If the Employee’s employment is terminated (i) in connection
with, based upon, or within 12 months after, a Change in Control, and (ii) there
has been a significant reduction in the nature or scope of the Employee’s duties
and responsibilities or the assignment to the Employee of duties and
responsibilities that are materially inconsistent with the position referred to
in Section 2, then the Company shall provide the Employee with the Change in
Control Benefits. Any lump sum cash payment due to the Employee pursuant to the
preceding sentence shall be paid to the Employee within five business days of
the date of the Employee’s termination of employment with the Company.        
For purposes of this Agreement, a “Change of Control” shall mean (i) a merger of
Company with another entity, a consolidation involving Company, or the sale of
all or substantially all of the assets of Company to another entity if, in any
such case, (A) the holders of equity securities of Company immediately prior to
such transaction or event do not beneficially own immediately after such
transaction or event equity securities of the resulting entity entitled to 50%
or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of
Company immediately prior to such transaction or event or (B) the persons who
were members of the Board of Directors immediately prior to such transaction or
event shall not constitute at least a majority of the board of directors of the
resulting entity immediately after such transaction or event, (ii) the
dissolution or liquidation of Company, (iii) when any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of, (A) if
Company has not engaged in a merger or consolidation, Company, or (B) if Company
has engaged in a merger or consolidation, the resulting entity, or (iv) as a
result of or in connection with a contested election of directors, the persons
who were members of the Board of Directors immediately before such election
shall cease to constitute a majority of the Board of Directors. For purposes of
the preceding sentence, (1) “resulting entity” in the context of a transaction
or event that is a merger, consolidation or

 



--------------------------------------------------------------------------------



 



      sale of all or substantially all assets shall mean the surviving entity
(or acquiring entity in the case of an asset sale) unless the surviving entity
(or acquiring entity in the case of an asset sale) is a subsidiary of another
entity and the holders of common stock of Company receive capital stock of such
other entity in such transaction or event, in which event the resulting entity
shall be such other entity, and (2) subsequent to the consummation of a merger
or consolidation that does not constitute a Change in Control, the term
“Company” shall refer to the resulting entity and the term “Board of Directors”
shall refer to the board of directors (or comparable governing body) of the
resulting entity.

      For purposes of this Agreement, “Change in Control Benefits” means (i) a
lump sum cash payment equal to the sum of: (A) one times the Employee’s annual
base salary at the rate in effect on the date of termination of the Employee’s
employment (or, if higher, the Employee’s annual base salary in effect
immediately prior to the Change in Control), (B) one times the higher of (1) the
Employee’s highest annual bonus paid during the three most recent fiscal years
or (2) the Employee’s Target Bonus (as provided in Company’s annual cash
incentive plan) for the fiscal year in which the Employee’s date of termination
occurs, and (C) any bonus that the Employee has earned and accrued as of the
date of termination of the Employee’s employment which relates to periods that
have ended on or before such date and which have not yet been paid to the
Employee by Company; and (ii) all of the outstanding stock options, restricted
stock awards and other equity based awards granted by Company to the Employee
shall become fully vested and immediately exercisable in full on the date of
termination of Executive’s employment.     5.   Notices. For purposes of this
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

     
If to Company to:
  Trico Marine Services, Inc.
2401 Fountainview, Suite 920
Houston, Texas 77057
Attention: General Counsel
 
   
If to Employee to:
  Tomas Salazar

      or to such other address as either party may furnish to the other in
writing in accordance herewith, except that notices or changes of address shall
be effective only upon receipt.     6.   Applicable Law. This Agreement is
entered into under, and shall be governed for all purposes by, the laws of the
State of Texas.     7.   No Waiver. No failure by either party hereto at any
time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.     8.   Severability. If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.    
9.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.     10.   Assignment. This Agreement
shall be binding upon and inure to the benefit of Company and any successor of
Company, by merger or otherwise. Except as provided in the preceding sentence,
this Agreement, and the rights and obligations of the parties hereunder, are
personal and neither this Agreement, nor any right, benefit, or obligation of
either party hereto, shall be subject to voluntary or

 



--------------------------------------------------------------------------------



 



      involuntary assignment, alienation or transfer, whether by operation of
law or otherwise, without the prior written consent of the other party.

  11.   Entire Agreement. All understandings and agreements preceding the date
of execution of this Agreement (except for written offer letter signed by an
officer of the Company to the Employee) and relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the 23rd day of January 2007, to be effective as of the Effective Date.

            TRICO MARINE SERVICES, INC.
      By:           Name:   Larry Francois        Title:   SVP of Operations   
                     Tomas Salazar           

 